                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

AL JEROME ANDRY,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )   Case No. 3:19-cv-149-ALB
                                        )
ANDRES SUAREZ AND J&J                   )
DRIVE-AWAY, INC.,                       )
                                        )
      Defendants.                       )

                    MEMORANDUM OPINION AND ORDER

      This matter comes to the Court on Plaintiff Andry’s Motion to Voluntarily

Dismiss Without Prejudice. Doc. 32. Defendants Andres Suarez and J&J Drive-

Away Inc. filed an opposition, Doc. 34, to which Andry has replied, Doc. 36. Upon

consideration, the motion is due to be and hereby is GRANTED.

                                BACKGROUND

      This case is about a car wreck. According to the operative complaint and

other materials on file, there were several participants in the wreck. Teresa Spear

Atzbach was traveling on the interstate when her vehicle was struck and became

disabled on the roadway. Doc. 6-2. Al Jerome Andry stopped his vehicle to assist

Ms. Atzbach. Doc. 6-2. And he in turn was struck by a truck driven by Andres

Suarez in the line of his employment with J&J Drive-Away, Inc.
      Andry initially sued Atzbach, Suarez, and J&J Drive-Away Inc. in Alabama

state court. Andry and Atzbach are both Alabama citizens. Suarez and J&J are not.

Suarez and J&J removed the case to this federal court on diversity jurisdiction. In

response, Andry dropped his claim against Atzbach, creating complete diversity.

      While those preliminary proceedings were going on in this Court, Atzbach

decided to file her own state-court lawsuit for injuries she sustained in the wreck.

She sued Andry, his employer, Suarez, and J&J Drive Away, Inc. About two weeks

after Andry filed an answer in the new state-court case, he moved to dismiss this

federal lawsuit without prejudice.

      Defendant opposed the motion to dismiss, arguing that Andry is forum-

shopping.

      The case has been pending for several months, most of which were devoted

to jurisdictional issues. The parties have exchanged paper discovery, but have not

scheduled depositions or filed dispositive motions. The Court has entered no

substantive rulings.

                                     DISCUSSION

      A district court enjoys broad discretion in deciding whether to dismiss an

action without prejudice after a defendant serves an answer. See Fed. R. Civ. P.

41(a)(2); Arias v. Cameron, 776 F.3d 1262, 1268 (11th Cir. 2015). The purpose of

Rule 41(a)(2) “is primarily to prevent voluntary dismissals which unfairly affect the

                                         2
other side, and to permit the imposition of curative conditions.” McCants v. Ford

Motor Co., Inc., 781 F.2d 855, 856 (11th Cir. 1986).            “Generally speaking,

[however], a motion for voluntary dismissal should be granted unless the defendant

will suffer clear legal prejudice other than the prospect of a second lawsuit.” Arias,

776 F.3d at 1268.

      Andry’s motion to dismiss is due to be granted. Andry moves to voluntarily

dismiss his claims here so that he can bring the same claims in the newly-filed state-

court action. That action, unlike this one, includes all the parties involved in the

wreck. Defendants, who are also parties in the newly-filed state-court action, will

not be prejudiced by litigating Andry’s claims in that action instead of separately

litigating them in this Court. Although this case has been pending for several

months, it is still in its early stages. And any paper discovery that has been

conducted will carry over to the state-court case. Finally, there is no indication that

Andry is forum-shopping or delaying. He previously helped create federal

jurisdiction in this Court by voluntarily dismissing a non-diverse defendant, and he

is not avoiding the effect of any adverse rulings by ending his case early. Moreover,

he filed his motion to voluntarily dismiss in an expeditious manner—shortly after

filing his answer in the newly-filed state-court case. The balance of the equities

weighs in favor of granting the motion to dismiss without prejudice.




                                          3
                             CONCLUSION

     Based on the foregoing, Andry’s motion to voluntarily dismiss without

prejudice (Doc. 32) is GRANTED.

     DONE and ORDERED this 9th day of April, 2020.



                                       /s/ Andrew L. Brasher
                                  ANDREW L. BRASHER
                                  UNITED STATES DISTRICT JUDGE




                                    4
